DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 3/10/2021, are accepted and appreciated by the examiner. Applicant has amended the specification as well as claims 1, 3, 4, 7-11, and 14. Applicant also cancelled claims 12-13 and 15. Therefore claims 1-11 and 14 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hedin (US 2015/0032389).
Regarding claim 1: Hedin discloses a method of bearing fault detection (Hedin paragraph 0069) comprising;
measuring a signal of torsional energy transfer (Hedin paragraph 0084) from a bearing race having a bearing roller element (Hedin ref 7, paragraph 0144 where the race elements are explicitly described) to a shaft (Hedin ref 8) using a sensor (Hedin ref 10) coupled to the shaft at a first distance (dl) away from the bearing race (Hedin Fig 1, paragraph 0068 where the sensor is coupled to the shaft by the machine (ref 6)); 
calculating a health status of the bearing roller element based on a comparison of the measured signal to a baseline signal (Hedin paragraph 0111 where a comparison or trending based on current and historical data (function F12) is this baseline comparison); and 
generating an exceedance if the torsional energy transfer has exceeded a predetermined threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Regarding claim 2: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses the first distance (dl) is a non-zero distance (Hedin Fig 1, paragraph 0068).
Regarding claim 3: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses calculating a remaining useful life of the bearing roller element based on the health status (Hedin paragraph 00153 where a warning of deterioration is remaining useful life, paragraph 0502 where the limit of the active life span is disclosed).
Regarding claim 4: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses removing or replacing the bearing roller race if the exceedance is generated (Hedin paragraph 0502 where replacement is explicitly discussed).
Regarding claim 5: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses the signal is a temporal signal (Hedin paragraph 0075 where continuous measurement requires temporal based values).
Regarding claim 6: Hedin discloses the limitations of claim 5 as described above. Hedin also discloses transforming the temporal signal to a frequency domain (Hedin paragraph 0125 where a FFT is explicitly disclosed).
Regarding claim 7: Hedin discloses the limitations of claim 6 as described above. Hedin also discloses the frequency domain is compared to a harmonic of a structure including the bearing race and the shaft (Hedin paragraph 0128-0130 where the repetitive signal analysis is this harmonic analysis).
Regarding claim 8: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses the comparison is based on physical parameters associated with a normal operating condition (Hedin paragraph 0111 where the comparison to historical data is this normal operation) of a system including the shaft at a second distance (d2) away from the bearing race versus a profiled faulted condition of the system (Hedin Fig 1 where a second measurement position (ref 12) is shown paragraph 0111).
Regarding claim 9: Hedin discloses the limitations of claim 1 as described above. Hedin also discloses comparing the measured torsional energy signal value relative to the threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed).
Regarding claim 10: Hedin discloses the limitations of claim 9 as described above. Hedin also discloses measuring torsional frequencies that align with system vibration modes, wherein the system comprises the bearing race and the shaft (Hedin paragraph 0125-0130).
Regarding claim 11: Hedin discloses a system comprising: 
a bearing race defining a rotational frame (Hedin ref 7, Fig 1 paragraph 0144 where the race elements are explicitly described), 
a bearing roller element disposed between the shaft and the bearing race (Hedin ref 7 Fig 1), 
a shaft having a length (l) coupled to the bearing race defining a non-rotating frame and a primary axis (Hedin ref 8 fig 1); and 
sensor (Hedin ref 10) configured attached to the shaft a first distance (d1) spaced apart from bearing roller element and the bearing race (Hedin Fig 1) wherein the sensor is configured to measure at least one of torsional, longitudinal, and/or tangential forces (Hedin paragraph 0068), wherein the sensor is configured to monitor the health status of the bearing roller element(Hedin paragraph 0128, 0153, 0502), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Regarding claim 14: Hedin discloses the limitations of claim 11 as described above. Hedin also discloses the shaft is fixed at an end opposite the bearing race (Hedin fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896